DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Pub. No. CN109998213 A by Zhang et al. (“Zhang”) in view of U.S. Pub. No. 2016/0044276 by Shearman et al. (“Shearman”).

As to claim 1, Zhang discloses a facemask-mounted augmented reality (AR) display device (Zhang, helmet 1 with breathing mask 11 and augmented reality module 6, Figures 1 and 2), comprising: 
a breathing apparatus configured to be worn on a head of a user behind an external face shield and to at least partially cover one or more of a nose and a mouth of the user (Zhang, breathing mask 11, Figures 1 and 2), the breathing apparatus capable of moving with the head and the external face shield configured to provide at least one first field of view (FOV) to the user; As shown in figures 1 and 2 of Zhang, the field of view of the user is the viewable area through the face shield of the breathing mask 11.
an augmented reality (AR) display system (Zhang, augmented reality module 6, Figure 2) mounted to the breathing apparatus and comprising one or more display surfaces aligned with at least one eye of the user (Zhang, augmented reality module includes the OLED display 61 is electrically connected to the information processing module 3, Figures 2 and 3, Page 5, ¶ [01]),  
Zhang does not expressly teach 
the one or more display surfaces configured to provide at least one second FOV to the user, the second FOV within the first FOV, the AR display system operatively coupled to one or more of an image stream and an overlay source, 
the AR display system including a controller configured to: 
display the image stream to the user via the one or more display surfaces; and 
integrate the at least one overlay source into the displayed image stream.
Shearman teaches a helmet system with
the one or more display surfaces configured to provide at least one second FOV to the user (Shearman, target viewing angle offset, Figure 6), the second FOV within the first FOV, the AR display system operatively coupled to one or more of an image stream and an overlay source (Shearman,  The projection system 160 can then shift the vertical position of an image projected onto (or through) the secondary visor 140 to achieve a target viewing  angle offset and/or position offset for the image from (e.g., 2° above or below) the user's direct line of sight, as shown in FIG. 6. Figure 6, ¶ [0065]),  The second FOV is defined by the first and second discrete reflective regions 141 and 142. These regions produce the images presented to the user (Shearman,  the projection system 160 can project a first instance of a first image onto the first discrete reflective region 141 of the secondary visor 140 and project a second instance of the first image—identical to the first instance of the first image aside from focusing, scaling, orientation, and/or position adjustments specific to the second side of the secondary visor 140—onto the second discrete reflective region 142 (substantially) simultaneously at a first time. ¶ [0037]).
the AR display system including a controller (Shearman, processor 124 and display driver 163, Figure 4) configured to: 
display the image stream to the user via the one or more display surfaces (Shearman,  the projection system 160 can project a first instance of a first image onto ; and 
integrate the at least one overlay source into the displayed image stream (Shearman, the projection system 160 cooperates within the secondary visor 140 to display a live video stream of a field behind the user (i.e., behind the helmet system 100)—output by the camera 150—and can augment this live video feed with live telemetry data (e.g., road speed, direction), live systems data (e.g., oil pressure, engine speed, fuel or battery level, range), and/or navigation data, etc. in real-time, as shown in FIGS. 7 and 8. Figures 7 and 8, ¶ [0058]).
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Zhang’s AR helmet system to include Shearman’s helmet display system because such a modification is the result of combining prior art elements according to known methods to yield predictable results. More specifically, Zhang’s AR helmet system as modified by Shearman’s helmet display system is known to yield a predictable result of providing a combined display system for both eyes since this provides additional display capabilities. Thus, a person of ordinary skill would have appreciated including in Zhang’s AR helmet system the ability to do Shearman’s helmet display system since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the 
Thus, Zhang, as modified by Shearman, teaches the display system to produce images to a user of a helmet breathing system with an augmented reality display.
As to claim 2, Zhang, as modified by Shearman, teaches the facemask-mounted AR display device further comprising: 
at least one microphone (Shearman, microphone 119, Figure 4) disposed within the external face shield and communicatively coupled to the controller, As shown in figure 4 of Shearman, the microphone is coupled to the processor 124.
the controller configured to: 
receive verbal control input from the user via the microphone (Shearman,  In one implementation, the helmet system 100: sets a timer for a limited duration (e.g., ten seconds) in response to detection of an accident; issues a haptic prompt, an audible prompt, and/or a visual prompt to cue the user to discard the accident detection before expiration of the timer—such as via a manual input region 122 on the helmet system 100 or through a native helmet controls application executing on a connected mobile computing device or via voice controls supported by the helmet system 100, Figure 9, ¶ [0088]); and 
adjust, based on the received verbal control input, one or more of the displayed image stream and the integrated overlay source (Shearman, Once an accident is detected locally or once an accident trigger is received from an external . Based on the user discarding the accident notification, the system changes the displayed image to no longer present the notification. In addition, the motivation used is the same as in the rejection of claim 1.
As to claim 3, Zhang, as modified by Shearman, teaches the facemask-mounted AR display device further comprising: 
at least one speaker (Shearman, speaker 118, Figure 4) operatively coupled to the controller, the speaker configured to provide the user with at least one audio feed associated with one or more of the displayed image stream and the integrated overlay source (Shearman,  In one implementation, the helmet system 100: . In addition, the motivation used is the same as in the rejection of claim 1.
As to claim 4, Zhang, as modified by Shearman, teaches the facemask-mounted AR display device wherein the one or more display surfaces include: 
a left-side display surface aligned with a left eye of the user (Shearman, first discrete reflective region 141, Figure 1); and 
a right-side display surface aligned with a right eye of the user (Shearman, second discrete reflective region 142, Figure 1). In addition, the motivation used is the same as in the rejection of claim 1.
As to claim 5, Zhang, as modified by Shearman, teaches the facemask-mounted AR display device wherein the one or more display surfaces are configured to pivot relative to the breathing apparatus (Shearman, the strut 144 can be coupled to the shell 110 by an adjustable linkage and/or coupled to the secondary visor 140 by an adjustable linkage, and the user can mechanically adjust a position of the secondary visor 140—and therefore a perceived position of an image viewed through the secondary visor 140 when projected on the secondary visor 140—by manipulating the adjustable linkage(s) to adjust the position of the strut 144 and/or the secondary visor 140 relative to the shell 110. For example, the secondary visor 140 can be coupled . The display surfaces, 141 and 142, are on the secondary visor 140 which may pivot relative to the helmet. In addition, the motivation used is the same as in the rejection of claim 1.
As to claim 7, Zhang, as modified by Shearman, teaches the facemask-mounted AR display device wherein the external face shield is configured to partially cover the head of the user. As shown in figures 1 and 2 of Zhang, the breathing mask 11 partially covers the head of the user.
As to claim 8, Zhang, as modified by Shearman, teaches the facemask-mounted AR display device wherein: the external face shield is configured to fully cover the head of the user and to be attached to a protective suit worn by the user. As 
As to claim 9, Zhang, as modified by Shearman, teaches the facemask-mounted AR display device further comprising: 
at least one head tracker operatively coupled to the controller, the head tracker configured to determine at least one of a head position and a head orientation corresponding to the head of the user (Shearman,  the projection system 160 dynamically positions the image on the optical element based on the pitch angle of the helmet system 100. Generally, in this implementation, the projection system 160 can estimate a region of the secondary visor 140 coincident the user's direct line of sight based on a pitch angle of the helmet system 100 and a preset standard direct line of sight angle (e.g., 5° below horizontal) or a user-elected direct line of sight angle stored in a display preference on the helmet system 100 or on a connected mobile computing device. In particular, the projection system 160 can: access a model defining a standard preset or user-corrected position of the user's eye within the interior volume in of the shell no; predict the user's direct (forward) line of sight from the user's eye position within the helmet system 100 based on the elected direct line of site angle; calculate the position of the secondary visor 140 and/or the optical element(s) relative to the user's direct line of sight based on the current pitch angle of the helmet system 100 and a known position and orientation of the secondary visor 140 and/or the optical element(s) within the shell no; and thus determine a region ; and 
wherein the controller is configured to adjust the at least one second FOV relative to one or more of the head position and the head orientation (Shearman, The projection system 160 can repeatedly and dynamically modify image positioning parameters (and/or the real position of the secondary visor 140) substantially in real-time based on the pitch angle (or other measured orientation) of the helmet system 100; the projection system 160 can thus update and apply these image positioning parameters to successive images before projecting these images onto (or through) the secondary visor 140. ¶ [0065]). In addition, the motivation used is the same as in the rejection of claim 1.
As to claim 10, Zhang, as modified by Shearman, teaches the facemask-mounted AR display device wherein the at least one overlay source is selected from a group including: 
status data associated with the protective suit; and 
position data associated with the protective suit (Shearman, the projection system 160 cooperates within the secondary visor 140 to display a live video stream of a field behind the user (i.e., behind the helmet system 100)—output by the camera 150—and can augment this live video feed with live telemetry data (e.g., road speed, direction), live systems data (e.g., oil pressure, engine speed, fuel or battery level, range), and/or navigation data, etc. in real-time, as shown in FIGS. 7 and 8. Figures 7 and 8, ¶ [0058]). In addition, the motivation used is the same as in the rejection of claim 1.
As to claim 11, Zhang, as modified by Shearman, teaches the facemask-mounted AR display device wherein: 
the position data is associated with one or more of a suit position and a suit orientation corresponding to the protective suit (Shearman, the projection system 160 cooperates within the secondary visor 140 to display a live video stream of a field behind the user (i.e., behind the helmet system 100)—output by the camera 150—and can augment this live video feed with live telemetry data (e.g., road speed, direction), live systems data (e.g., oil pressure, engine speed, fuel or battery level, range), and/or navigation data, etc. in real-time, as shown in FIGS. 7 and 8. Figures 7 and 8, ¶ [0058]); and 
the head position and the head orientation are relative to one or more of the suit position and the suit orientation (Shearman,  the projection system 160 dynamically positions the image on the optical element based on the pitch .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chinese Pub. No. CN109998213 A by Zhang et al. (“Zhang”), in view of U.S. Pub. No. 2016/0044276 by Shearman et al. (“Shearman”), and in further view of U.S. Pub. No. 2018/0348529 by Blum et al. (“Blum”).

the external face shield includes at least one electrochromic surface associated with the at least one first FOV, the electrochromic surface operatively coupled to the controller; and
 the controller is configured to adjust a tint setting of the electrochromic surface (Shearman, the primary visor 130 can include an active tinting panel, such as a tintable liquid crystal layer arranged over a transparent polycarbonate substrate, and the controller can selectively adjust the opacity of the active tinting panel based on ambient light levels detected in the interior volume in of the shell, Figure 1, ¶ [0072]).
Zhang, as modified by Shearman, does not expressly teach the tintable surface being an electrochromic surface.
Blum teaches an augmented realty eyewear which tints a display region with an electrochromic surface (Blum, The optical window can darken when in sunlight. An optical window can be darkened and/or lightened in light transmission. Such techniques for darkening and lighting the optical window are well known in the art. By way of example only, an optical window can be photochromatic, thermochromic, electrochromic, mirror coated, clear, darkened by dichroic liquid crystal, and/or tinted. ¶ [0126]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Shearman’s tintable liquid crystal layer to include Blum’s electrochromic tinting layer because such a modification is the result of simple substitution of one known element for another producing a 
Thus, Zhang, as modified by Shearman and Blum, teaches the electrochromic surface causing tinting on the primary visor.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

As to claim 12, Zhang, as modified by Shearman, teaches the facemask-mounted AR display device wherein:
the protective suit is a first protective suit (Zhang, helmet 1 with breathing mask 11, Figures 1 and 2); and 

the at least one overlay source is selected from a group including: 
status data associated with a second protective suit; and 
position data associated with the second protective suit.
In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Pub. No. 5,033,818 by Barr teaches a face mask display for a diving system which displays the status information to the user based on sensor data (Fig. 13).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143. The examiner can normally be reached Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT D CASTIAUX/Primary Examiner, Art Unit 2691